UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0645710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5020 Weston Parkway, Suite 400 Cary, North Carolina 27513 Registrant's telephone number, including area code: 919-677-3900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[ ]No[X]* Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X] No[] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No[X] As of May 15, 2012, there were 100 shares of common stock, $0.01 par value, outstanding. * The registrant is not required to file this Quarterly Report on Form 10-Q pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, but has filed all reports during the preceding 12 months that would have been required pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.The filing is required, however, pursuant to the terms of the indentures governing Ply Gem Industries, Inc.’s 8.25% senior secured notes due 2018 and 13.125% senior subordinated notes due 2014. PLY GEM HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2012 CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Statements of Operations - Three months ended March 31, 2012 and April 2, 2011 1 Condensed Consolidated Balance Sheets - March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2012 and April 2, 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended (Amounts in thousands) March 31, 2012 April 2, 2011 Net sales $ $ Cost of products sold Gross profit Operating expenses: Selling, general and administrative expenses Amortization of intangible assets Total operating expenses Operating earnings (loss) ) Foreign currency gain 68 Interest expense ) ) Interest income 15 36 Loss on modification or extinguishment of debt - ) Loss before provision for income taxes ) ) Provision for income taxes Net loss $ ) $ ) Comprehensive loss $ ) $ ) See accompanying notes to condensed consolidated financial statements. 1 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share amounts) March 31, 2012 December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $3,778 and $3,883, respectively Inventories: Raw materials Work in process Finished goods Total inventory Prepaid expenses and other current assets Deferred income taxes Total current assets Property and Equipment, at cost: Land Buildings and improvements Machinery and equipment Total property and equipment Less accumulated depreciation ) ) Total property and equipment, net Other Assets: Intangible assets, net Goodwill Deferred income taxes Other Total other assets $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred income taxes Other long-term liabilities Long-term debt Commitments and contingencies Stockholder's Deficit: Preferred stock $0.01 par, 100 shares authorized, none issued and outstanding - - Common stock $0.01 par, 100 shares authorized, issued and outstanding - - Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholder's deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements. 2 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended (Amounts in thousands) March 31, 2012 April 2, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization expense Non-cash interest expense, net Gain on foreign currency transactions ) ) Loss on modification or extinguishment of debt - Stock based compensation 73 Deferred income taxes Increase in uncertain tax positions - Other (1
